I agree with the views expressed by Mr. Justice Stone. I would add only that as a matter of business policy Tankar Gas, Inc. might adopt any legitimate method of doing business which its interests suggested; and if it chose to avoid the burdens of the chain-store tax or any other responsibility by leasing its stations to operators, it might do so without by so doing subjecting itself to the charge of adopting a fraudulent scheme or device. On its face, the lease is not indicative of fraud. If what was done by Tankar Gas, Inc. fell within its terms, there was no evidence of fraud in its acts. To my mind, the record is barren of evidence *Page 412 dehors the lease which shows that the lease was a fraudulent device or that Tankar exercised the control over Wilson or Washel which in the absence of contract justifies a holding that the relation of master and servant existed.
I think there should be a reversal.
MR. CHIEF JUSTICE GALLAGHER, being engaged on the pardon board, took no part in the consideration or decision of this case.